Citation Nr: 0714302	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

1.  Entitlement to service connection for a disability 
manifested in all joints, including neuropathy, rheumatoid 
arthritis, and degenerative joint disease.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1982 to September 
1983, with subsequent periods of active duty for training and 
inactive duty for training.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  

In November 2005 the Board remanded the matter for additional 
records.  That action having been completed, the claim has 
been returned to the Board and is now partially ready for 
appellate disposition.
 
This matter has been adjudicated thus far as a broad claim 
for service connection for a disability manifested in all 
joints, including neuropathy, rheumatoid arthritis, and 
degenerative joint disease.  The Board will continue to 
adjudicate the matter as a claim for a systemic problem, but 
from this will additionally separate out other claims that 
have been included under the broader claim that was developed 
by the RO.  These claims are for a left shoulder condition 
and a back condition; both will be addressed in greater 
detail in this decision.

The issues of a left shoulder condition and a back condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The veteran does not have a current diagnosis of a disability 
manifested in all joints. 




CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested in all joints have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a systemic condition 
affecting all of his joints.  His November 2000 claim is for 
"neuropathy of all joints, knees, hips, shoulders, etc."  
The claim was later defined by the RO to include neuropathy, 
rheumatoid arthritis, and degenerative joint disease.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  As the veteran's claim is for a 
disability manifested in all joints, including neuropathy, 
rheumatoid arthritis, and degenerative joint disease, the 
chronicity provisions potentially apply because arthritis has 
been identified as a chronic disease subject to presumptive 
service connection.

Here, the medical evidence does not show the veteran has a 
current diagnosis of any systemic condition that affects all 
of his joints.  The medical evidence shows complaints of 
various joint pain.  For example, an August 2000 VAMC 
treatment note reflects complaints of scapular pain.  In July 
2000 the veteran complained of joint pain in all extremities.  
In response to these complaints, the VAMC provider conducted 
x-rays of the right knee, left knee, right shoulder, and left 
shoulder, measured ranges of motion of the veteran's back and 
hips, and found no orthopedic problems and only the 
possibility of a rheumatoid condition.  The impression of a 
June 1999 VA examiner was "[m]ultiple joint pains, including 
especially shoulders and knees of unknown etiology."  
Complaints of pain alone are not enough to establish service 
connection.  There must be competent medical evidence of a 
current disability resulting from that condition or injury. 
 See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The claim is denied because the veteran does not meet the 
first requirement for service connection.  He does not have a 
current systemic disability affecting all of his joints.  In 
fact, following the June 1999 VA examination the examiner ran 
additional testing for the "rheumatoid factor" and reported 
normal or negative findings.  For all of these reasons, 
further discussion of the veteran's stressors and a nexus to 
service is not warranted and the veteran's claim is denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has neuropathy 
of the joints related to service.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.
Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in November 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case[and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision  reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Service connection for a disability manifested in all joints, 
including neuropathy, rheumatoid arthritis, and degenerative 
joint disease is denied.




REMAND

The veteran has filed a broad claim for service connection 
for a systemic joint problem, which includes degenerative 
joint disease.  As mentioned above, from this the decision 
separates other included claims for a left shoulder condition 
and a back condition, based on information raised by the 
medical evidence and the veteran's contentions.  The June 
1999 VA examination found the veteran has degenerative joint 
disease of the left shoulder, and mild lumbar disc disease 
and spondylolisthesis, based on x- ray results.  However, no 
nexus opinion is provided.  Earlier in the June 1999 
examination report the examiner found the veteran's joint 
pain to be of unknown etiology.    

Service medical records contain documentation of both a left 
shoulder and a back condition.  In December 1982 x rays 
revealed spondylolysis of the back.  Service medical records 
from around this time are replete with complaints of low back 
pain.  Although the Board is cognizant that spondylolysis and 
spondylolisthesis are different diseases, reconciliation of 
the service medical records with the June 1999 VA examination 
diagnosis is necessary to properly adjudicate the claim.  
Moreover, a preexisting condition involving the veteran's 
sacroiliac joint was noted on his entrance examination and a 
copy of a July 1980 pediatric report involving a diagnosis of 
staphylococcus aureus osteomyelitis of the left sacroiliac 
joint is included in the record.  An October 1982 service 
medical record notation appears to associate the veteran's 
back pain with an earlier history of osteomyelitis.  It must 
be definitively ascertained whether the pediatric back 
condition has any relation to his back problems in service or 
to his current back condition.

As for his left shoulder, records from the 1990s, when it 
appears the veteran was serving in the National Guard, show 
diagnoses of tendonitis and bursitis of the left shoulder and 
complaints of pain.  A June 1997 report, presumably of a 
medical provider although the author did not designate 
himself as such, found the veteran was unfit to perform his 
military duties in full capacity in part due to problems with 
his shoulders.  For these reasons, a medical opinion is 
required as to any possible nexus between service and the 
veteran's current degenerative joint disease of the left 
shoulder. 

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Schedule a VA examiner to review the 
veteran's claim for a back disorder, 
currently diagnosed as mild lumbar disc 
disease and spondylolisthesis.  The 
examiner may provide this opinion without 
a physical examination of the veteran, 
unless the examiner determines such an 
examination is necessary to render the 
requested opinion.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the pediatric 
report from July 1980, service medical 
records, and the June 1999 VA examination 
report, and offer comments and an opinion 
as to whether the veteran entered service 
with a back condition.  If so, the 
examiner is requested to indicate whether 
it is as least likely as not (a 50% or 
higher degree of probability) that the 
back condition was aggravated or 
increased in severity during service, and 
if it did, whether the increase in 
severity represented a chronic worsening 
of the disorder or the natural progress 
of the disorder.   The examiner should 
note that aggravation is defined as a 
worsening of the underlying condition, 
beyond its natural progression, versus a 
temporary flare-up of symptoms. The 
examiner is also requested to provide a 
rationale for any opinion expressed.

If the veteran did not enter service with 
a back condition, the examiner is 
requested to offer comments and an 
opinion addressing whether it is as least 
likely as not (a 50% or higher degree of 
probability) that the veteran's current 
back condition had its onset during 
service or is causally related to the 
symptomatology shown in the service 
medical records or to active service in 
any other way.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

3.  Schedule a VA examiner to review the 
veteran's claims for degenerative joint 
disease of the left shoulder.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, especially service medical 
records and the June 1999 VA examination 
report, and offer comments and an opinion 
addressing whether it is as least likely 
as not (a 50% or higher degree of 
probability) that the veteran's currently 
diagnosed left shoulder condition had its 
onset during service or is causally 
related to active service in any other 
way.  Ask the examiner to provide this 
opinion without a physical examination of 
the veteran, unless the examiner 
determines such an examination is 
necessary to render the requested 
opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


